Petition for Writ of Mandamus Denied and Memorandum Opinion filed
December 15, 2015.




                                    In The

                   Fourteenth Court of Appeals

                              NO. 14-15-01010-CV



                 IN RE JAMES KEITH WINGATE, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                          County Court at Law No 2
                           Galveston County, Texas
                      Trial Court Cause No. 15-FD-1440

                       MEMORANDUM OPINION

      On December 4, 2015, relator James Keith Wingate filed a petition for writ
of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see
also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable Barbara E. Roberts and Associate Judge Stephen Baker, presiding
judges of the County Court at Law No 2 of Galveston County, to: (1) vacate the
alleged denial of his motions to add third party actions and to amend his petition,
and (2) disqualify and recuse themselves from presiding over the underlying
divorce proceeding. Relator also asks this court to sanction real party’s counsel for
allegedly filing frivolous motions and violating the rules of service and process.

      To obtain mandamus relief, a relator must show both that the trial court has
clearly abused its discretion and that relator has no adequate appellate remedy. In
re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).
Relator is not entitled to relief regarding the trial court’s alleged denial of his
motions to add third party actions and to amend his petition because he has not
shown that these rulings were an abuse of discretion or that he lacks an adequate
remedy by appeal. Additionally, although the trial court issued an order denying
relator’s motion to amend as moot, the order states that relator does not need leave
of court to amend his petition at this time. Relator has not shown that he has been
harmed by this order that indicates that he is free to amend.

      Nor has relator established that he is entitled to relief regarding his motions
to disqualify and recuse Judge Roberts and Associate Judge Baker. “A party’s right
to mandamus relief generally requires a predicate request for some action and a
refusal of that request.” In re Perritt, 992 S.W.2d 444, 446 (Tex. 1999). See also In
re Clewis, 14-10-00086-CV, 2010 WL 547087, at *1 (Tex. App.—Houston [14th
Dist.] Feb. 18, 2010, orig. proceeding) (denying petition for writ of mandamus
because relator has not shown that the trial court denied his motion). Relator is not



                                          2
entitled to relief because he admits in his petition that these motions are pending
and have not been ruled on.

      Finally, this court has no jurisdiction to grant relator’s request that this court
sanction real party’s counsel for alleged misconduct in the trial court. This court’s
mandamus jurisdiction is limited to (1) writs against a district court judge or
county court judge in our district, and (2) all writs necessary to enforce our
jurisdiction. Tex. Gov't Code § 22.221; In re Potts, 14-12-00194-CV, 2012 WL
987857, at *1 (Tex. App.—Houston [14th Dist.] Mar. 22, 2012, orig. proceeding)
(dismissing the mandamus proceeding to the extent relator seeks mandamus relief
against the real parties).

      Accordingly, we deny relator’s petition for writ of mandamus.

      Relator has also filed a motion for temporary relief that appears to seek relief
related to his petition. Because we have denied relator’s petition, we deny relator’s
motion as moot.

                                                    PER CURIAM

Panel consists of Justices Jamison, Donovan, and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          3